DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 7-9, 12, 13, 15 and 18 recite the limitation "the breakable portion”. It should be “the annular breakable portion”. There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 5, 6 and 12 recite the limitation "the ampule body”. It should be “the hollow ampule body”. There is insufficient antecedent basis for this limitation in the claim.
Claims 13-18 recite the limitation "the ampule body”. It should be “the synthetic resin ampule body”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, 11 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Togawa et al. (2014/0039444).
Regarding claims 1 and 13, the Togawa et al. reference discloses a drug-filled synthetic resin ampule (see Figures 1-12) comprising:
a hollow ampule body (4), a lower-end-side sealing member (14) for sealing a lower end of the ampule body, and a drug (i.e., see DRUG SOLUTION in Figure 1) filled in the ampule body;
wherein the ampule body includes a tip-side sealing portion (5), a hollow portion (11) located below the tip-side sealing portion and having a drug containing portion therein, and an annular breakable portion (3; Fig. 6) provided between a lower portion of the tip-side sealing portion (5) and an upper portion (10) of the hollow portion;
the tip-side sealing portion includes a flat plate portion (22) for grasping formed at an upper portion thereof and an internal ceiling portion (see Annotated Fig. 7) exposed to an interior of the hollow portion; the breakable portion includes an annular smallest diameter portion (6; Fig. 5) which is located near an annular circumferential edge portion of the internal ceiling portion and is located above the annular circumferential edge portion of the internal ceiling portion,
an upper portion (10) of the hollow portion gradually decreases in wall thickness toward the smallest diameter portion (6) of the breakable portion, and
the breakable portion includes an annular upper sloping portion extending upward from the smallest diameter portion and an annular lower sloping portion extending downward from the smallest diameter portion. See Annotated Figure 8, below.
	Note:  “synthetic resin” is being construed as a polymer.

	Regarding claims 2 and 14, the annular smallest diameter portion (6) is an acute angle.

	Regarding claim 3, see decrease in wall thickness toward smallest diameter portion (6) in Figure 5.

	Regarding claims 4 and 15, the tip-side sealing portion (5) is capable of being grasped and twisted for removal.  See Figures 6 and 7.

	Regarding claim 5, see Annotated Figure 7.

    PNG
    media_image1.png
    427
    591
    media_image1.png
    Greyscale

	Regarding claims 6 and 16, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.

Regarding claim 10, wherein a corner portion of the internal ceiling portion has an edge-free curved surface.  See Annotated Figure 8, below.

Regarding claims 11 and 17, wherein the tip-side sealing portion (5) includes a reinforcing portion (23) which extends upward from a lower portion of the tip-side sealing portion and ends at a lower end portion of the flat plate portion (22) for grasping.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togawa et al.
	Regarding claim 7, the Togawa et al. reference discloses the invention as claimed (discussed supra), including the annular smallest diameter portion formed to have an acute angle, but doesn’t disclose the breakable portion having an angle of 30° to 90° at the smallest diameter portion.  Annotated Figure 8 clearly shows the breakable portion having an angle that is less than 90° and more likely about 45°.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have a an angle of 30° to 90° at the smallest diameter portion on the Togawa et al. device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105

Regarding claims 8, 12 and 18, the Togawa et al. reference discloses the invention as claimed (see rejection of claim 1, discussed supra), including wherein the breakable portion includes an annular upper sloping portion extending upward from the smallest diameter portion and an annular lower sloping portion extending downward from the smallest diameter portion (see Annotate Figure), but doesn’t disclose an angle between the annular upper sloping portion and the annular lower sloping portion being 45° to 75°. Again, Annotated Figure 8 clearly shows the breakable portion having an angle that is less than 90° and more likely about 45°.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have a an angle between the annular upper sloping portion and the annular lower sloping portion being 45° to 75°on the Togawa et al. device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105

Regarding claim 9, the Togawa et al. reference discloses the invention as claimed (discussed supra), including wherein the breakable portion includes an annular upper sloping portion extending upward from the smallest diameter portion and an annular lower sloping portion extending downward from the smallest diameter portion (see Annotate Figure), but doesn’t disclose an angle between the annular upper sloping portion and a horizontal line passing through an imaginary annular plane formed by the smallest diameter portion is 15° to 75°.  Again, Annotated Figure 8 clearly shows the breakable portion having an angle that is less than 90° and more likely about 45°.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have a an angle between the annular upper sloping portion and a horizontal line passing through an imaginary annular plane formed by the smallest diameter portion is 15° to 75°on the Togawa et al. device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105

Further, regarding claims 7-9, 12 and 18, it would have been an obvious matter of design choice to design the breakable portion (i.e., V-shaped cross section) as defined above, since applicant has not disclosed that the defined angles of the breakable portion solve any stated problem or is for any particular purpose and it appears that the invention would perform equally with the angle shown in Figure 8 or the angles defined above.


    PNG
    media_image2.png
    589
    838
    media_image2.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various ampules similar to Applicant’s device, as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753